DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 11/05/20 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-12,14-15 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2016/0351494) in view of Yu et al. (US 2016/0056057, previously used).

, and the maximum size of the respective one of the conductive pads is greater than the maximum size of the respective one of the through insulator vias (explicit on annotated fig. 6B). But Chen et al. do not appear to explicitly disclose an underfill, located between the first package and the second package, wherein sidewalls of the solder joints and a sidewall of the second package is covered by the underfill.

	However, Yu et al. disclose a package-on-package structure wherein an underfill 220 is disposed between a top package 200 and a bottom package 100 and covering (at least in part) sidewalls of the top package and sidewalls of solder connections 210, the underfill serving to seal and protect the solder connections 210 between the top and bottom package (see figs. 3B-3C, especially 3C, and related text).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided an underfill, located between the first package and the second package, wherein sidewalls of the solder joints and a sidewall of the second package is covered by the underfill, and this in order to seal and protect the solder joints 214 and also increase mechanical bonding between packages 100c and 200, noting that the underfill extending to cover sidewalls of package 200 increase the bonding area between the underfill and package 200.


    PNG
    media_image1.png
    1042
    1601
    media_image1.png
    Greyscale


b.	Re claim 2, a ratio of the maximum size of each of the solder joints to the maximum size of the respective one of the through insulator vias is greater than or substantially equal to 1.1 and less than or substantially equal to 2 (it is the Examiner position that this ratio appears to be close to but less than 2 from the comparison based on superposed cropped sections of via 104a on the right side of fig. 6B above; in the alternative, providing this ratio to fall in the range claimed by Applicants would have been obvious to a skilled in the art as a matter of design choice for the relative dimensions of the solder joints and vias that would not have affected the fundamental working principle of the package structure 300c, the design choice being for example based on a known factor such as cost saving by using less solder material).

 each of the solder joints to the maximum size of the respective one of the conductive pads is greater than or substantially equal to 1.1 and less than or substantially equal to 1.6 (it is the Examiner position that this ratio appears to be about 1.2 from fig. 6B; in the alternative achieving this ratio would have obvious to a skilled in the art as a design choice as explained for claim 2 rejection above).

d.	Re claim 8, an interface of a vertical cross-section of the solder joints and the underfill is a curved surface (this is implicit in view of fig. 6B and picturing the underfill between packages 100c and 200).

e.	Re claim 10, Chen et al. disclose a package structure, comprising: a first package 100c (figs. 6A-B and related text), comprising: at least one first semiconductor die 102 (as explained in claim 1 rejection above), encapsulated in an insulating encapsulation 106; and through insulator vias 104a, electrically connected to the at least one first semiconductor die (as explained in claim 1 rejection above), wherein the through insulator vias are encapsulated in the insulating encapsulation; a second package 200, located on the first package, comprising: at least one second semiconductor die 202; and conductive pads 212, electrically connected to the at least one second semiconductor die ([0024]); solder joints 214, located between the first package and the second package, wherein the first package and the second package are electrically connected through the solder joints, wherein a cross-sectional area (cross-sectional area through, i.e. collinear with, width WSJ, or cross-sectional area collinear with the horizontal middle axis of layer 112a or the interface of layers 112a&112b) of each of the solder joints is greater than a cross-sectional area (through, i.e. collinear with, WV) of a respective one of the through insulator vias measuring along a horizontal direction (implicit on annotated fig. 6B above) and is greater than or substantially equal to a cross-sectional area (horizontally through the middle of the pads) of a respective one of the conductive pads measuring along the horizontal direction (implicit from annotated fig. 6B), and wherein the cross-sectional area of the respective one of the conductive pads is greater than the cross-sectional area of the respective one of the through insulator vias (implicit from annotated fig. 6B). But Chen et al. do not appear to explicitly disclose an underfill, located between the first package and the second package, wherein the solder joints are encapsulated in the underfill, and a sidewall of the second package is covered by the underfill. However, it would have been obvious to one skilled in the art before the effective fling date of the invention to have provided an underfill as claimed based on the same reasons invoked in claim 1 rejection above.

f.	Re claims 11 and 12, see respectively claims 2 and 3 rejection above noting a given cross-sectional area at a given maximum width level would have a given width equal to said given maximum width, and as such, the ratios in claims 2 and 3 would be the same (or follow the same ratio relationship) correspondingly to respectively claims 11 and 12, and this for circular-shaped (which is a common shape, in a plan view for pads, solder joints and through-via electrodes in the art and do not require any inventive shape to achieve) solder joints, pads and vias in a plan view. For claim 11, the 

g.	Re claim 14,  each of the solder joints has a first contact surface (top contact surface with pad 212), a second contact surface (bottom horizontal contact surface with the top surface of via 104a) opposite to the first contact surface and a side surface connecting (indirectly) the first and second contact surfaces, wherein the first surface of the one solder joint is connected to one of the conductive pads, the second contact surface of the solder joint is connected to a respective one of the through insulator vias, and an area of the first contact surface is greater than an area of the second contact surface (implicit in view of fig. 6B since WP is larger than WV on annotated fig. 6B).

h.	Re claim, 15, see claim 8 rejection above.

i.	Re claim 21, see claim 14 rejection above.

j.	Re claim 22, Chen et al. disclose in [0024] that die 202 can be any suitable integrated circuit chip for a particular application, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the at least one second semiconductor die 202 to comprises at least one memory device for a memory application.



l.	Re claim 24, Chen et al. disclose in [0026] that other devices including either a silicon substrate or another semiconductor package can be bonded to the package structure. Noting that solder 108 are for connecting the package structure of fig. 6B to other devices, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the a silicon substrate (as a silicon device such as a silicon die or silicon interposer) bonded to solder 108 to further integrate the package structure 300c of fig. 6B, and doing so would have resulted in the fact that along a stacking direction of the first package and the second package, the at least one first semiconductor die is located between the at least one second semiconductor die and the semiconductor element..

Claims 1-3, 8, 10-12, 14-15, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0056057, previously used).

a.	Re claim 1, Yu et al. disclose a package structure, comprising: a first package 100 (see figs. 3A-3C and related text; see also [0014] and remaining of disclosure for the maximum size of the respective one of the conductive pads is greater than the maximum size of the respective one of the through insulator vias.

However, making the maximum size of each of the conductive pads greater than the maximum size of each of the through insulator vias does not require any inventive step and would have been obvious to one skilled in the art before the effective filing date of the invention as a mere change in size of the pads to make them larger for increasing their robustness and current carrying capacity or increasing the bonding area between the maximum size of the respective one of the conductive pads is greater than the maximum size of the respective one of the through insulator vias.



    PNG
    media_image2.png
    1031
    1739
    media_image2.png
    Greyscale

b.	Re claim 2, a ratio of the maximum size of each of the solder joints to the maximum size of the respective one of the through insulator vias is greater than or substantially equal to 1.1 and less than or substantially equal to 2 (explicit on figs. 3A-C in view of annotated fig. 3B where W1 is about 1.25xW2 to less than 2xW2).



 d.	Re claim 8, an interface of a vertical cross-section of the solder joints and the underfill is a curved surface (figs. 3A-C).

e.	Re claim 10, Yu et al. disclose package structure, comprising (see claim 1 rejection above and annotated fig. 3B for appropriate sections to see and read for each identified element): a first package 100, comprising: at least one first semiconductor die 120, encapsulated in an insulating encapsulation 130; and through insulator vias 110&108, electrically connected to the at least one first semiconductor die, wherein the through insulator vias are encapsulated in the insulating encapsulation; a second package 200, located on the first package, comprising: at least one second semiconductor die 212; and conductive pads 206, electrically connected to the at least one second semiconductor die; solder joints 210 (or 210&218), located between the first package and the second package, wherein the first package and the second package are electrically connected through the solder joints, wherein a cross-sectional area (at W1) of each of the solder joints is greater than a cross-sectional area (at W2) of a respective one of the through insulator vias measuring along a horizontal direction and is greater than or substantially equal to a cross-sectional area (at W3) of a respective one of the conductive pads measuring along the horizontal direction; and an underfill the cross-sectional area of the respective one of the conductive pads is greater than the cross-sectional area of the respective one of the through insulator vias. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the maximum size of each of the conductive pads greater than the maximum size of each of the through insulator vias based on the same reasons invoked in claim 1 rejection. The modification would have resulted in having the cross-sectional area of the respective one of the conductive pads is greater than the cross-sectional area of the respective one of the through insulator vias.

f.	Re claim 11, a ratio of the cross-sectional area of each of the solder joints to the cross-sectional area of the respective one of the through insulator vias is greater than or substantially equal to 1 and less than or substantially equal to 1.5 (explicit on or in view of annotated fig. 3B).

g.	Re claim 12, a ratio of the cross-sectional area of each of the solder joints to the cross-sectional area of the respective one of the conductive pads is greater than or substantially equal to 1 and less than or substantially equal to 1.5 (explicit on or in view of annotated fig. 3B).

one solder joint is connected to one of the conductive pads, the second contact surface of the solder joint is connected to a respective one of the through insulator vias, and an area of the first contact surface is greater than an area of the second contact surface (this would be a consequence of the modification applied in claim 13 rejection above).

i.	Re claim 15, an interface of a vertical cross-section of the solder joints and the underfill is a curved surface (figs. 3A-C).

j.	Re claim 21, see claim 14 rejection above.

k.	Re claim 22, the at least one second semiconductor die comprises at least one memory device ([0047]).

Claims 9, 16, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0056057) in view of Yamashita et al. (US 5,726,493).

a.	Re claim 9, Yu et al. disclose all the limitations of claim 1 as stated above including that the first package further comprises an insulating encapsulation ([0059]), wherein the at least one first semiconductor die and the through insulator vias are 

	However, Yamashita et al. disclose stacked semiconductor packages wherein through insulator vias 117 of the lower package 10A in the stacked packages protrude out of an encapsulation 16 and is bonded to the bottom surface of upper package 10B via solders 13 (see fig. 11 and related text; see remaining of disclosure for more details).

	As such, it would have been obvious to one skilled in the art to have provided the stacked packages on figs. 3A-C of Yu et al. to such that the encapsulation 130 is recessed (by etching for example) below the top surface of the through insulator vias, resulting in the appearance of protruding portions of the through insulator vias in the lower package prior to soldering the packages, and this as a non-inventive step of bonding stacked packages according to a known configuration with a reasonable expection of success or in order to increase the bonding area between the top and bottom packages via the underfill by allowing the exposed or protruding portions of the insulator via of the lower package to increase the overall upper surface or upper portion area of the bottom package being bonded with the underfill (see MPEP 2143.A&D&E&G and MPEP 2144.I&II). The modification would have resulted in the fact that a portion of each of the through insulator vias are protruding out of the insulating encapsulation and 

b.	Re claim 16, Yu et al. disclose all the limitations of claim 10 as stated but do not appear to explicitly disclose that a portion of each of the through insulator vias is protruding out of the insulating encapsulation and wrapped by the underfill, and an interface of a vertical cross-section of the portion of each of the through insulator vias and the underfill is a planar surface. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a portion of each of the through insulator vias protruding out of the insulating encapsulation based on the same reasoning invoked in claim 9 rejection above, and this would have resulted in the fact that a portion of each of the through insulator vias are protruding out of the insulating encapsulation and wrapped by the underfill, and an interface of a vertical cross-section of the portion of each of the through insulator vias and the underfill is a planar surface.

c.	Re claim 17, Yu et al. disclose a manufacturing method of a package structure, comprising (see claim 1 rejection above and annotated fig. 3B for appropriate sections to see and read for each identified element): providing a first package 100 having at least one first semiconductor die 100 and through insulator vias 110&108 electrically connected to the at least one first semiconductor die, and the at least one first semiconductor die and the through insulator vias being laterally encapsulated in an insulating encapsulation (see figs. 1A-3C and related text); providing, over the first perpendicular to a stacking direction of the first package and the second package, a maximum size W1 of each of the solder joints is greater than a maximum size W2 of a respective one of the through insulator vias and is greater than or substantially equal to a maximum size W3 of a respective one of the conductive pads; and encapsulating the solder joints in an underfill 220, the underfill being located between the first package and the second package and covering a sidewall of the second package (figs. 2B-3C). But Yu et al. do not appear to explicitly disclose a portion of each of the through insulator vias exposed by and protruded out of the insulating encapsulation and being encapsulated by the underfill, the maximum size of the respective one of the conductive pads is greater than the maximum size of the respective one of the through insulator vias.

However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided a portion of each of the through insulator vias exposed by and protruded out of the insulating encapsulation based on the same reasoning invoked in claim 9 rejection above, and this would have resulted in the fact that portion of each of the through insulator vias exposed by and protruded out of the insulating would be encapsulated by underfill 220.

the maximum size of the respective one of the conductive pads is greater than the maximum size of the respective one of the through insulator vias.

d.	Re claim 25, and in the package structure as per 9 rejection above, a sidewall of each of the through insulator vias is covered by the insulating encapsulation, the underfill and a respective one of the solder joints.


Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0056057) in view of Yamashita et al. (US 5,726,493), and further in view of Chen (US 2016/0240465).

a.	Re claim 18, Yu et al. in view of Yamashita et al. disclose all the limitations of claim 17 as stated above including the manufacturing method of claim 17, wherein mounting the second package on the first package by forming the solder joints therebetween comprises: forming solder elements 210 on the conductive pads, respectively. But they do not appear to explicitly disclose forming pre-solders on end surfaces of the through insulator vias exposed by the insulating encapsulation; and connecting the solder elements and the pre-solders to form the solder joints between 

	However, Chen discloses stacking two packages wherein solder joints 206 are formed on pads of an upper package and pre-solders 68 are formed on exposed surfaces of through insulator vias 32 (see figs. 13-14 and at least [0032]-[0035]).

	As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have formed pre-solders on end surfaces of the through insulator vias exposed by the insulating encapsulation prior to bonding packages 100 and 200 in Yu et al., solders 210 being formed on pads 206 of the package 200, and this as a non-inventive step of bonding semiconductor device packages as known in the art with a reasonable expectation of success (see MPEP 2143.C&D&E&G). The modification would have resulted in connecting the solder elements and the pre-solders to form the solder joints between the first package and the second package, wherein the first package and the second package are electrically connected to each other through the solder joints.

b.	Re claim 19, claim 9 rejection on which reasoning claim 17 rejection above is based, invoked recessing the encapsulation layer 130 by etching, and as such, in the manufacturing method of claim 18, prior to forming the pre-solders, the manufacturing method further comprises: etching the insulating encapsulation to expose the portions of the through insulator vias from the insulating encapsulation by protruding therefrom.
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 17 and their dependent claims have been considered but are moot because either they do not apply to the new reference of Chen et al. ground of rejections, or they do not apply to the reinterpretation of previously used references in view of Applicants’ amendments. The Examiner notes Applicants listed a few advantages achieved by the configurations they are claiming, but achieving those advantages do not control the motivation to modify a reference to arrive at the invention (see MPEP 2144.IV). Moreover, the Chen et al. reference and the reference cited in the conclusion section below all show that the relative dimensions being claimed by Applicants are known in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (US 2016/0071779) can anticipate at least claim 1 and 10 based on the annotated fig. 1 below.


    PNG
    media_image3.png
    1043
    1598
    media_image3.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041.  The examiner can normally be reached on M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899